Exhibit 10.11

 

June 28, 2005

 

Eric J. Fernandez

c/o Eric J. Fernandez & Co.

895 West Main Street

West Dundee, Illinois  60118

 

Dear Mr. Fernandez:

 

In connection with the anticipated merger (the “Merger”) of EFC Bancorp, Inc.
(the “Company”) with and into MAF Bancorp, Inc. (the “Purchaser”) as
contemplated by the Agreement and Plan of Reorganization by and between the
Purchaser and the Company (the “Merger Agreement”), the Company, EFS Bank (the
“Company Bank”) and you hereby enter into this agreement (this “Agreement”). 
Capitalized terms used but not otherwise defined in this Agreement shall have
the meaning set forth in the Merger Agreement.

 


1.                                       OPTIONS.  PRIOR TO DECEMBER 31, 2005,
YOU MAY EXERCISE ANY AND ALL VESTED OPTIONS FOR THE PURCHASE OF COMPANY COMMON
STOCK (THE “OPTIONS”) THAT YOU HOLD AS OF THE DATE HEREOF, SUCH THAT ALL INCOME
FROM SUCH EXERCISE SHALL BE INCLUDED IN YOUR GROSS INCOME FOR 2005.  FOR THE
AVOIDANCE OF DOUBT, AND NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ANY
INCOME THAT YOU DERIVE FROM THE EXERCISES OF THE OPTIONS (AND SALE OF THE
UNDERLYING SHARES) AS SET FORTH IN THE PRECEDING SENTENCE SHALL NOT BE TAKEN
INTO ACCOUNT IN COMPUTING ANY BENEFITS UNDER ANY PLAN, PROGRAM OR ARRANGEMENT OF
MID AMERICA BANK (THE “PURCHASER BANK”), THE PURCHASER, THE COMPANY BANK, THE
COMPANY OR THEIR AFFILIATES.


 


2.                                       2005 DIRECTORS RETIREMENT AGREEMENT
PAYMENT.  PRIOR TO DECEMBER 23, 2005, THE COMPANY BANK SHALL PAY TO YOU AN
AMOUNT EQUAL TO THE AMOUNT SET FORTH ON EXHIBIT A AS THE “2005 DIRECTORS
RETIREMENT AGREEMENT PAYMENT.”  FOR THE AVOIDANCE OF DOUBT, AND NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE 2005 DIRECTORS RETIREMENT AGREEMENT PAYMENT
SHALL NOT BE TAKEN INTO ACCOUNT IN COMPUTING ANY BENEFITS UNDER ANY PLAN,
PROGRAM OR ARRANGEMENT OF THE PURCHASER BANK, THE PURCHASER, THE COMPANY BANK,
THE COMPANY OR THEIR AFFILIATES.


 


3.                                       REPRESENTATION OF RIGHTS.  YOU HEREBY
REPRESENT AND WARRANT THAT, BUT FOR YOUR RIGHTS IN RESPECT OF OUTSTANDING STOCK
OPTIONS AND RESTRICTED STOCK IN RESPECT OF COMPANY COMMON STOCK UNDER THE
COMPANY’S STOCK COMPENSATION PLANS, YOU ARE NOT ENTITLED TO OR ELIGIBLE FOR ANY
OTHER PAYMENTS OR BENEFITS UNDER ANY PLANS, AGREEMENTS OR ARRANGEMENTS OF OR
WITH THE COMPANY OR THE COMPANY BANK AND HEREBY WAIVE ANY RIGHTS WITH RESPECT
THERETO, INCLUDING THE COMPANY BANK DIRECTORS RETIREMENT AGREEMENT.

 

--------------------------------------------------------------------------------


 


4.                                       WITHHOLDING AND REDUCTION.  THE COMPANY
OR COMPANY BANK WILL WITHHOLD AND DEPOSIT ALL FEDERAL, STATE AND LOCAL INCOME
AND EMPLOYMENT TAXES THAT ARE OWED, IF ANY, WITH RESPECT TO ALL AMOUNTS PAID OR
BENEFITS PROVIDED TO OR FOR YOU BY THE COMPANY OR ANY AFFILIATE PURSUANT TO THIS
AGREEMENT.  YOU, THE COMPANY AND THE COMPANY BANK AGREE THAT NONE OF THE
PAYMENTS AND BENEFITS PAYABLE OR PROVIDED TO YOU OR FOR YOUR BENEFIT UNDER THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH THE MERGER ARE EXPECTED TO CONSTITUTE
AN “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF SECTION 280G OF THE CODE. 
HOWEVER, NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
IN NO EVENT SHALL THE AGGREGATE PAYMENTS OR BENEFITS TO BE MADE OR AFFORDED TO
YOU UNDER THIS AGREEMENT OR OTHERWISE (THE “PAYMENTS”) CONSTITUTE AN “EXCESS
PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE AND IN ORDER TO AVOID SUCH A
RESULT THE PAYMENTS WILL BE REDUCED, IF NECESSARY, TO AN AMOUNT SUCH THAT WHEN
AGGREGATED WITH ALL OTHER PAYMENTS, BENEFITS OR DISTRIBUTIONS IN THE NATURE OF
COMPENSATION TO OR FOR YOUR BENEFIT, WHETHER PAID, PAYABLE OR PROVIDED PURSUANT
TO THIS AGREEMENT OR OTHERWISE (THE “AGGREGATE PAYMENTS”), THE VALUE OF SUCH
AGGREGATE PAYMENTS SHALL BE EQUAL TO THREE (3) TIMES YOUR “BASE AMOUNT,” AS
DETERMINED IN ACCORDANCE WITH SECTION 280G OF THE CODE, LESS $5,000.00.  YOU
HEREBY AGREE TO REPORT ANY AMOUNTS PAID OR BENEFITS PROVIDED UNDER THIS
AGREEMENT FOR PURPOSES OF FEDERAL, STATE AND LOCAL INCOME, EMPLOYMENT AND EXCISE
TAXES IN A MANNER CONSISTENT WITH THE MANNER IN WHICH THE COMPANY OR COMPANY
BANK REPORTS ANY SUCH AMOUNTS OR BENEFITS FOR PURPOSES OF FEDERAL, STATE AND
LOCAL INCOME, EMPLOYMENT AND EXCISE TAXES.


 


5.                                       SUCCESSORS.  THIS AGREEMENT IS PERSONAL
TO YOU AND WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY SHALL NOT BE
ASSIGNABLE BY YOU OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY YOUR LEGAL REPRESENTATIVES.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND
BE BINDING UPON THE COMPANY, THE COMPANY BANK AND THEIR SUCCESSORS AND ASSIGNS. 
FROM AND AFTER THE EFFECTIVE DATE, THE “COMPANY” SHALL MEAN THE “PURCHASER,” AND
“COMPANY BANK” SHALL MEAN “PURCHASER BANK,” EXCEPT TO THE EXTENT THE CONTEXT
INDICATES OTHERWISE.


 


6.                                       WAIVER.  FAILURE OF THE COMPANY TO
DEMAND STRICT COMPLIANCE WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
AGREEMENT SHALL NOT BE DEEMED A WAIVER OF SUCH TERM, COVENANT OR CONDITION, NOR
SHALL ANY WAIVER OR RELINQUISHMENT OF ANY SUCH TERM, COVENANT OR CONDITION ON
ANY OCCASION OR MULTIPLE OCCASIONS BE DEEMED A WAIVER OR RELINQUISHMENT OF SUCH
TERM, COVENANT OR CONDITION.


 


7.                                       GOVERNING LAW AND JURISDICTION. THE
AGREEMENT IS GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICT OF LAWS RULES.  YOU, THE COMPANY AND THE COMPANY BANK
(A) HEREBY CONSENT TO SUBMIT TO THE EXCLUSIVE PERSONAL JURISDICTION OF ANY
FEDERAL COURT LOCATED IN THE STATE OF ILLINOIS OR ANY COURT OF THE STATE OF
ILLINOIS IN THE EVENT ANY DISPUTE ARISES OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (B) HEREBY WAIVE ANY RIGHT TO
CHALLENGE JURISDICTION OR VENUE IN SUCH COURTS WITH REGARD TO ANY SUIT, ACTION,
OR PROCEEDING UNDER OR IN CONNECTION WITH THE AGREEMENT.  EACH PARTY TO THIS
AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY
SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


8.                                       ENTIRE AND FINAL AGREEMENT.  THIS
AGREEMENT SHALL SUPERSEDE ANY AND ALL PRIOR ORAL OR WRITTEN REPRESENTATIONS,
UNDERSTANDINGS AND AGREEMENTS OF THE PARTIES WITH RESPECT TO THEIR EMPLOYMENT
RELATIONSHIP (INCLUDING, BUT NOT LIMITED TO ALL CORRESPONDENCE, MEMORANDA AND
TERM SHEETS AND THE PRIOR AGREEMENTS), AND IT CONTAINS THE ENTIRE AGREEMENT OF
THE PARTIES WITH RESPECT TO THOSE MATTERS.  NO AGREEMENTS OR REPRESENTATIONS,
ORAL OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF
HAVE BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS
AGREEMENT.  ONCE SIGNED BY THE PARTIES HERETO, NO PROVISION OF THIS AGREEMENT
MAY BE MODIFIED OR AMENDED UNLESS AGREED TO IN WRITING, SIGNED BY YOU AND A DULY
AUTHORIZED OFFICER OF THE COMPANY AND THE COMPANY BANK AND SUBJECT TO THE PRIOR
WRITTEN CONSENT OF THE PURCHASER.


 


9.                                       ASSIGNMENT.  NEITHER THIS AGREEMENT NOR
ANY OF THE RIGHTS, OBLIGATIONS OR INTERESTS ARISING HEREUNDER MAY BE ASSIGNED BY
YOU.  NEITHER THIS AGREEMENT NOR ANY OF THE RIGHTS, OBLIGATIONS OR INTERESTS
ARISING HEREUNDER MAY BE ASSIGNED BY THE COMPANY OR THE COMPANY BANK WITHOUT
YOUR PRIOR WRITTEN CONSENT, TO A PERSON OR ENTITY OTHER THAN AN AFFILIATE OR
PARENT ENTITY OF THE COMPANY OR THE COMPANY BANK OR ITS SUCCESSORS OR ASSIGNS;
PROVIDED, HOWEVER, THAT, IN THE EVENT OF THE MERGER, CONSOLIDATION, TRANSFER, OR
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY OR THE COMPANY
BANK WITH OR TO ANY OTHER INDIVIDUAL OR ENTITY, THIS AGREEMENT SHALL, SUBJECT TO
THE PROVISIONS HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF SUCH
SUCCESSOR AND SUCH SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES,
COVENANTS, DUTIES, AND OBLIGATIONS OF THE COMPANY AND THE COMPANY BANK
HEREUNDER.


 


10.                                 SECTION HEADINGS.  THE SECTION HEADINGS
CONTAINED IN THIS AGREEMENT ARE INSERTED FOR PURPOSES OF CONVENIENCE ONLY AND
SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


11.                                 NOTICES.  ALL NOTICES REQUIRED BY THIS
AGREEMENT SHALL BE SENT IN WRITING AND DELIVERED BY ONE PARTY TO THE OTHER BY
OVERNIGHT EXPRESS MAIL TO THE FOLLOWING PERSONS AND ADDRESSES:


 

If to the Company and Company Bank:

1695 Larkin Avenue

 

Elgin, Illinois 60123

 

If to you:                                               At the most recent
address on file at the Company.

 


12.                                 EXECUTION IN COUNTERPARTS.  THIS AGREEMENT
MAY BE EXECUTED BY THE PARTIES HERETO IN COUNTERPARTS, AND EACH OF WHICH SHALL
BE CONSIDERED AN ORIGINAL FOR ALL PURPOSES.

 

3

--------------------------------------------------------------------------------


 

If the foregoing is satisfactory, please so indicate by signing and returning to
the Company and the enclosed copy of this letter whereupon this will constitute
our agreement on the subject.

 

 

COMPANY

 

 

 

 

 

By:

/s/ Barrett J. O’Connor

 

 

Date: June 28, 2005

 

 

 

 

 

COMPANY BANK

 

 

 

 

 

By:

/s/ Barrett J. O’Connor

 

 

Date: June 28, 2005

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

/s/ Eric J. Fernandez

 

 

Eric J. Fernandez

 

Date: June 28, 2005

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

2005 Directors Retirement Agreement Payment (Section 2):

 

$

41,665

 

 

--------------------------------------------------------------------------------